DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 16-17, 19, 34 and 38-138 fail to have proper labels for all the rectangular and triangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The controller in claim 1, 5-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0231] for the controller is described as the MCB 166 includes the processor and non-transitory memory required to store instructions and, when appropriate, execute the stored instructions to operate the detection and notification system 160.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detection notification system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as stated above because due to their dependency from claim 1. Claims 2-10 are also indefinite.
Claim 3 recites the limitation "the detection notification system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected as stated above because due to their dependency from claim 3. Claims 4-6 are also indefinite.
Claim 5 recites the limitation "the position" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected as stated above because due to their dependency from claim 5. Claim 6 is also indefinite.
Claim 6 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the position" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are rejected as stated above because due to their dependency from claim 7. Claims 8-10 are also indefinite.
Claim 8 recites the limitation "the position" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10 are rejected as stated above because due to their dependency from claim 8. Claims 9-10 are also indefinite.
Claim 10 recites the limitation "the patient" in line 3. It is unclear and indefinite to which patient is referring to? Is the patient that is associated with a sensor that detects the vital sign? Is the patient that is associated with the medical history?.
Claim 10 recites the limitation "the likelihood" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the vital sign" in lines 6-7. It is unclear and indefinite to which vital sign is referring to? Is it the vital sign that is associated with the at least one sensor? Is the vital sign that is associated with the notification system?.
Claim 11 recites the limitation " the established acceptable limit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the status" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the particular component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " that component" in line 10.  There is insufficient antecedent basis for this limitation in the claim since there is no previous mention of a component.
Claim 11 recites the limitation " the established acceptable operating condition" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected as stated above because due to their dependency from claim 11. Claims 12-20 are also indefinite.
Claim 16 recites the limitation " the component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the lack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected as stated above because due to their dependency from claim 18. Claims 19-20 are also indefinite.
Claim 19 recites the limitation " the component" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the lack" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as stated above because due to their dependency from claim 19. Claim 20 is also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Riley et a. (US2011/0068935A1) hereafter Riley.
Regarding claim 1, Riley discloses a detection and notification system for a patient support apparatus comprising
a sensor (fig 5:3036, par[0039]: The sensors 3036 and/or the control modules 3038 are coupled to the upper frame 3018 in some embodiments. It should be appreciated that the sensors 3036 and/or the control modules 3038 can be coupled to the lower frame 3016, supports 3020, and/or incorporated within or coupled to the person support surface 3020 in other embodiments, if desired) detecting a vital sign of a patient (par[0042], [0043], [0045]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026, a pressure of the fluid inside the bladders 3028 in the person support surface 3026, or other various parameters.  In one illustrative embodiment, the contact sensors 3044 include blood pressure sensors 3048 that are configured to sense the person's blood pressure; oxygen saturation level (SpO2) sensors 3050 that are configured to sense the amount of hemoglobin binding sites in the person's bloodstream occupied by oxygen; temperature sensors 3052 that are configured to sense the person's body temperature; heart rate sensors 3054 that are configured to sense the rate at which a person's heart contracts; and respiration rate sensors 3056 that are configured to sense the person's breathing rate as shown in FIG. 5);
a controller (fig 5:3038, par[0046], [0048]: The control module 3038 is implemented using hardware.  The control module 3038 includes a controller 3074 or processor 3074 and memory 3076 as shown in FIG. 5) operable to receive a signal from the sensor indicative of the vital sign of the patient (par[0050], [0053]: The controller 3074 is configured to receive input signals corresponding to signals from the sensors 3036 and/or output signals from other modules 3038 via the network 3042.  The information is stored in the memory 3076, which is operatively coupled to the controller 3074 as shown in FIG. 5.), the controller operable to compare the vital sign to pre-established limits to determine whether the vital sign is within an acceptable range (fig 6:3090&3100par[0065]: in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold); and 
a notification system (fig 6:3078, par[0050]: The logic module 3078 technically equivalent to the detection notification system positioned with the controller 3038 at the patient support apparatus that can be in the form of software, firmware, and/or dedicated hardware, such as, a series of programmed instructions, code, electronic files, or commands using general purpose or special purpose programming languages or programs that are executed on one or more general purpose or special purpose computers, processors, other control circuitry, or networks; a hardwired state machine) operable to respond to commands from the controller to provide an indication as to whether the vital sign is within the acceptable range (par[0051], [0065]: The controller 3074 includes operating logic 3078 in the form of procedure 3080, for example, as shown in the flowchart of FIG. 6. Procedure 3080 includes operations/conditionals shown at blocks 3082, 3084, 3086, and 3088. Procedure 3080 is used to generate a condition score corresponding to the condition of a person, which is compared to a threshold in order to predict the onset of an adverse condition. Further, figure 6 discloses in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold), or that an alarm condition exists (fig 6:3110, par[0066]: In the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110), the indication discernible by a user spaced apart from the patient support apparatus that the detection notification system is associated (fig 6:3110, par[0066]: in the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US2011/0068935A1) hereafter Riley in view of Raisanen et al. (US2007/0276202A1) hereafter Raisanen.
Regarding claim 2, Riley does not explicitly disclose the detection and notification system wherein the sensor simultaneously detects a first vital sign and a second vital sign.
Raisanen discloses disclose the detection and notification system wherein the sensor simultaneously detects a first vital sign and a second vital sign (par{0004], [0020], [0026]: Raisanen addresses a problem that the market have been lacking a device that can simultaneously collect measured data from a person's average pulse, respiration frequency and movement activity, in a wanted time period,. So Raisanen provides a sensing device comprising an oxygen oxide metering unit can also be included to the device so that the respiration and blood oxygen can be monitored simultaneously for example when doing a sleep apnea examination).
	One of ordinary skill in the art would be aware of both the Riley and the Raisanen references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the simultaneous sensing of data as disclosed by Raisanen to gain the functionality of generating a condition score as a function of the simultaneous data inputs that can expedite the detection of a likelihood of an adverse condition occurring, and alert a caregiver when the condition score exceeds a predetermined threshold.

Regarding claim 3, Riley does not explicitly disclose the detection and notification system wherein the detection notification system includes a plurality of sensors simultaneously detecting a vital sign of the patient.
Raisanen discloses the detection and notification system wherein the detection notification system includes a plurality of sensors simultaneously detecting a vital sign of the patient (Raisanen par{0004], [0020], [0026]: A humidity and/or temperature measuring sensor or sensors can also be combined to the sensor 3. This makes it possible for the device 7 to gather information to the memory from the changes in person's temperature and the humidity of the bed. An oxygen oxide metering unit can also be included to the device so that the respiration and blood oxygen can be monitored simultaneously for example when doing a sleep apnea examination).
	One of ordinary skill in the art would be aware of both the Riley and the Raisanen references since both pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the simultaneous sensing of data as disclosed by Raisanen to gain the functionality of generating a condition score as a function of the simultaneous data inputs that can expedite the detection of a likelihood of an adverse condition occurring, and alert a caregiver when the condition score exceeds a predetermined threshold.

Regarding claim 4, Riley in view of Raisanen discloses the detection and notification system of claim 3, wherein the plurality of sensors each detects both a first vital sign and a second vital sign (Riley fig 5:3044&3046, par[0041], [0042], [0045]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026, a pressure of the fluid inside the bladders 3028 in the person support surface 3026, or other various parameters.  In one illustrative embodiment, the contact sensors 3044 include blood pressure sensors 3048 that are configured to sense the person's blood pressure; oxygen saturation level (SpO2) sensors 3050 that are configured to sense the amount of hemoglobin binding sites in the person's bloodstream occupied by oxygen; temperature sensors 3052 that are configured to sense the person's body temperature; heart rate sensors 3054 that are configured to sense the rate at which a person's heart contracts; and respiration rate sensors 3056 that are configured to sense the person's breathing rate as shown in FIG. 5)).

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Raisanen, and further in view of Hayes et al. (US2016/0022218A1) hereafter Hayes.
Regarding claim 5, Riley in view of Raisanen discloses the detection and notification system of claim 4, wherein the controller is operable to receive a signal from the patient support apparatus indicative of the first vital sign and the second vital sign from one of the plurality of sensors (Riley par[0042]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026).
Riley in view of Raisanen does not explicitly disclose the controller operable to utilize the position of the patient to determine whether to disregard the signal indicative of the vital sign information from one of the plurality of sensors.
Hayes disclose the controller operable to utilize the position of the patient to determine whether to disregard the signal indicative of the vital sign information from one of the plurality of sensors (Hayes par[0174], [0175]).
	One of ordinary skill in the art would be aware of the Riley, Raisanen and Hayes references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the detection of position feature as disclosed by Hayes to gain the functionality of providing improved functionality, ease of use, and/or new or improved features such as distinguishing between new and old patients entering onto the support surface; automatically zeroing a scale system on the support apparatus; distinguishing between objects and humans positioned on the support surface; determining if a patient is sleeping or awake; monitoring and characterizing movement levels of the patient.

Regarding claim 6, Riley in view of Raisanen and Hayes discloses the detection and notification system wherein the controller is operable to prompt a user to suspend the operation of the notification system based on the position of the patient (Hayes par[0025], [0036], [0038], [0176]).
	
3.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Hayes et al. (US2016/0022218A1) hereafter Hayes.
Regarding claim 7, Riley discloses the detection and notification system wherein the controller is operable to receive a signal from the patient support apparatus indicative of a position of the patient supported on the patient support apparatus (Riley par[0042]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026).
Riley does not explicitly disclose the detection and notification system further operable to prompt the user to suspend operation of the detection notification system based on the position of the patient.
Hayes discloses the detection notification system wherein the controller is operable to receive a signal from the patient support apparatus indicative of a position of the patient supported on the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not), and further operable to prompt the user to suspend operation of the detection notification system based on the position of the patient (Hayes par[0025], [0036], [0038], [0176]).
	One of ordinary skill in the art would be aware of the Riley and Hayes references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the detection of position feature as disclosed by Hayes to gain the functionality of providing improved functionality, ease of use by automatically distinguishing between objects and humans positioned on the support surface, determining if a patient is sleeping or awake, and characterizing movement levels of the patient.

Regarding claim 8, Riley in view of Hayes discloses the detection and notification system of claim 7, wherein the controller is operable to receive signals indicative of the position of components of the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not) and to determine the acceptable range of the vital sign based, at least in part, on the position of at least one of the components of the patient support apparatus (Hayes par[0174], [0175]: measurement subsystems 54 and/or 54a is the ability to characterize whether a patient supported on patient support apparatus 20, 20a is sleeping or not.

Regarding claim 9, Riley in view of Hayes discloses the detection and notification system of claim 8, wherein the controller is operable to communicate with an electronic medical record system to receive information from the electronic medical record system indicative of a medical history of a patient supported on the patient support apparatus and to determine the acceptable range of the vital sign based, at least in part, on the patient’s medical history (Riley fig 7:EMR, par[0052], [0076]: the thresholds are automatically modified based on the person's EMR.  It is within the scope of this disclosure for the thresholds to be person specific and possibly incorporated into the person's EMR).

Regarding claim 10, Riley in view of Hayes discloses the detection and notification system of claim 9, wherein the controller is operable to utilize the medical history of the patient to perform an algorithm that analyzes the vital sign to determine that the patient is likely to experience an adverse event and to provide a notification discernible by a user that a likelihood of the adverse event has reached a threshold (Riley fig 7:EMR, par[0052], [0076]: the thresholds are automatically modified based on the person's EMR.  It is within the scope of this disclosure for the thresholds to be person specific and possibly incorporated into the person's EMR).

3.	Claims 11-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Zerhusen et al. (US2014/0259410A1) hereafter Zerhusen.
Regarding claim 11, Riley discloses a patient support apparatus comprising
at least one sensor (fig 5:3036, par[0039]: wherein the upper frame 3018 is technically equivalent to the deck of the patient support apparatus. Further, The sensors 3036 and/or the control modules 3038 are coupled to the upper frame 3018 in some embodiments. It should be appreciated that the sensors 3036 and/or the control modules 3038 can be coupled to the lower frame 3016, supports 3020, and/or incorporated within or coupled to the person support surface 3020 in other embodiments, if desired), the at least one sensor operable to provide a signal indicative of a vital sign of a patient supported on the patient support apparatus (par[0042], [0043], [0045]: The sensors 3036 are configured to sense a variety of parameters, including, but not limited to, for example, a person's physiological information, a position of a person on the person support apparatus 3014 and/or person support surface 3026, a pressure of the fluid inside the bladders 3028 in the person support surface 3026, or other various parameters.  In one illustrative embodiment, the contact sensors 3044 include blood pressure sensors 3048 that are configured to sense the person's blood pressure; oxygen saturation level (SpO2) sensors 3050 that are configured to sense the amount of hemoglobin binding sites in the person's bloodstream occupied by oxygen; temperature sensors 3052 that are configured to sense the person's body temperature; heart rate sensors 3054 that are configured to sense the rate at which a person's heart contracts; and respiration rate sensors 3056 that are configured to sense the person's breathing rate as shown in FIG. 5), and
a notification system coupled to the sensor (fig 6:3078, par[0050]: The logic module 3078 technically equivalent to the detection notification system positioned with the controller 3038 at the patient support apparatus that can be in the form of software, firmware, and/or dedicated hardware, such as, a series of programmed instructions, code, electronic files, or commands using general purpose or special purpose programming languages or programs that are executed on one or more general purpose or special purpose computers, processors, other control circuitry, or networks; a hardwired state machine), the notification system operable to process signals from the sensor which provide an indication of a vital sign to determine a vital sign (par[0051], [0065]: The controller 3074 includes operating logic 3078 in the form of procedure 3080, for example, as shown in the flowchart of FIG. 6. Procedure 3080 includes operations/conditionals shown at blocks 3082, 3084, 3086, and 3088. Procedure 3080 is used to generate a condition score corresponding to the condition of a person, which is compared to a threshold in order to predict the onset of an adverse condition. Further, figure 6 discloses in the operation of block 3090, the controller 3074 compares the calculated condition score (referred to sometimes in FIG. 6 as an "index value" or simply an "index") with the predetermined thresholds to determine at least one of the likelihood that an adverse condition will occur, an amount of time before an adverse condition will occur, and/or how close the condition score is to the threshold), compare the vital sign to a predefined acceptable limit, and, if the vital sign deviates from the established acceptable limit, provide an indication of the deviation  (Riley fig 6:3110, par[0066]: the conditional of block 3100, if the controller 3074 determines that the condition score is greater than the threshold, then, in one illustrative embodiment, a status update including the condition score is communicated to a caregiver through the signaling and communication system 3012 and/or is displayed on the display 3040 as indicated at block 3110).
Riley does not explicitly disclose the detection and notification system wherein the at least one sensor able provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner; if the status of the particular component does not deviate from the established acceptable operating condition for that component, illuminating the first iconic representation in a second manner.
Zerhusen discloses the detection and notification system wherein the at least one sensor able provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner (Zerhusen par[0160], [0161]: Control circuitry 72 controls the illumination of alert light based on the sleep state of the patient, as measured by sensor(s) 800, so as to indicate an optimal time for a caregiver to take at least one vital sign of the patient. The optimal time for the caregiver to take the at least one vital sign is when the signal from sensor 800 indicates that the sleep state of the patient is a deep sleep state.  In other instances, the optimal time for the caregiver to take the at least one vital sign is when the signal from the sensor 800 indicates that the sleep state of the patient is an alert state of sleep),
if the status of the particular component does not deviate from the established acceptable operating condition for that component, illuminating the first iconic representation in a second manner (Zerhusen par[0160], [0161]: Control circuitry 72 controls the illumination of alert light based on the sleep state of the patient, as measured by sensor(s) 800, so as to indicate an optimal time for a caregiver to take at least one vital sign of the patient. The optimal time for the caregiver to take the at least one vital sign is when the signal from sensor 800 indicates that the sleep state of the patient is a deep sleep state.  In other instances, the optimal time for the caregiver to take the at least one vital sign is when the signal from the sensor 800 indicates that the sleep state of the patient is an alert state of sleep).
	One of ordinary skill in the art would be aware of the Riley and Zerhusen references since all pertain to the field of patient support apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient support apparatus of Riley to implement the feature of illumination as disclosed by Zerhusen to gain the functionality of illuminating an alert light in a manner indicating an optimal time for taking a patient's vital signs.

Regarding claim 12, Riley in view of Zerhusen discloses the patient support apparatus of claim 11, wherein the notification system is operable to project the first iconic representation to a surface spaced apart from the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 13, Riley in view of Zerhusen discloses the patient support apparatus of claim 12, wherein the first iconic representation is simultaneously illuminated on a surface of the patient support apparatus (Zerhusen fig 20:4411, par[0140], [0141]: wherein the iconic representations are projected on frames of the bed) and projected onto the surface spaced apart from the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 14, Riley in view of Zerhusen discloses the patient support apparatus of claim 13, wherein the first iconic representation is projected to the surface spaced apart from the patient support apparatus by a projector located on the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141]: Some of the light emitted from the respective light emitters (e.g. green LED and amber LED) passes through the respective cutout 416 and projects an image 418 of the cutout on the floor as shown in FIG. 20.  Only one image 418 is projected on the floor in the illustrative example).

Regarding claim 15, Riley in view of Zerhusen discloses the patient support apparatus of claim 14, wherein illuminating the first iconic representation in a first manner comprises illuminating the first iconic representation in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: two differently colored light emitters are located side-by-side in the interior region of housing 402 of module 400 for each of zones 411, 412, 413, 414, then the position of the image 418 on the floor will shift by a slight amount when module 400 switches from emitting light from the first light emitter to emitting light form the second light emitter, and vice versa.  Thus, the spacing between the light emitters of each zone 411, 412, 413, 414 dictates how far the image 418 shifts on the floor) and illuminating the first iconic representation in a second manner comprises illuminating the first iconic representation in a second color (Zerhusen fig 20:418, par[0140], [0141]: two differently colored light emitters are located side-by-side in the interior region of housing 402 of module 400 for each of zones 411, 412, 413, 414, then the position of the image 418 on the floor will shift by a slight amount when module 400 switches from emitting light from the first light emitter to emitting light form the second light emitter, and vice versa.  Thus, the spacing between the light emitters of each zone 411, 412, 413, 414 dictates how far the image 418 shifts on the floor).

Regarding claim 16, Riley in view of Zerhusen discloses the patient support apparatus of claim 15, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416) and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416).

Regarding claim 17, Riley in view of Zerhusen discloses the patient support apparatus of claim 16, wherein providing the visual indication of a lack of deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.) and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.).

Regarding claim 18, Riley in view of Zerhusen discloses the patient support apparatus of claim 11, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416) and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the first color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.).

Regarding claim 19, Riley in view of Zerhusen discloses the patient support apparatus of claim 18, wherein providing the visual indication of a lack of deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example.  Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416.) and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the second color (Zerhusen fig 20:418, par[0140], [0141], [0142]: Most healthcare facilities have neutral colored floors that are relatively light in shade, such as being off white, beige, or gray, for example. Thus, the color of image 418 on the floor will match the color of the light emitted through the respective cutout 416).

Regarding claim 20, Riley in view of Zerhusen discloses the patient support apparatus of claim 19, wherein the surface spaced apart from the patient support apparatus is the surface of a floor (Zerhusen fig 20:418, par[0140], [0141], [0142]), the first iconic representation being projected to a position that is not directly below any portion of the patient support apparatus (Zerhusen fig 20:418, par[0140], [0141], [0142]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US11172892B2 hereafter Co-1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application and the Co-1  application teach the same concept of having a notification system that comprises a controller operable to receive and compare vital signals within a predetermined limit, then generates an alarm notification when the vital signal is out of the predetermined limit.



Pending Application # 17526223
 Co-1
1. A detection and notification system for a patient support apparatus comprising: a sensor detecting a vital sign of a patient; a controller operable to receive a signal from the sensor indicative of the vital sign of the patient, the controller operable to compare the vital sign to pre- established limits to determine whether the vital sign is within an acceptable range; and

a notification system operable to respond to commands from the controller to provide an indication as to whether the vital sign is within the acceptable range or that alarm condition exists, the indication discernible by a user spaced apart from the patient support apparatus that the detection notification system is associated.
1. A detection and notification system for a patient support apparatus comprising: a sensor supported on an upper surface of a deck of the patient support apparatus by a plurality of pegs positioned in holes formed in the upper surface of the deck, the pegs maintaining a gap between the upper surface of the deck and the sensor to isolate the sensor from mechanical vibrations in the patient support apparatus, the sensor detecting vital signs of a patient supported on the patient support apparatus, wherein the sensor simultaneously detects a first vital sign and a second vital sign; a controller positioned on the patient support apparatus and operable to receive a signal from the sensor indicative of the first vital sign and the second vital sign of the patient, the controller operable to compare the vital signs to pre-established limits to determine whether each of the first vital sign and second vital sign is sign within an acceptable range; and a detection notification system positioned on the patient support apparatus and operable to respond to commands from the controller to provide an indication as to whether either the first vital sign or the second vital sign is within the acceptable range, or that an alarm condition exists because either the first vital sign or second vital sign is not within the acceptable range, the indication discernible by a user spaced apart from the patient support apparatus with which the detection notification system is associated.
2. The detection and notification system of claim 1, wherein the sensor simultaneously detects a first vital sign and a second vital sign.
1. A detection and notification system for a patient support apparatus comprising: a sensor supported on an upper surface of a deck of the patient support apparatus by a plurality of pegs positioned in holes formed in the upper surface of the deck, the pegs maintaining a gap between the upper surface of the deck and the sensor to isolate the sensor from mechanical vibrations in the patient support apparatus, the sensor detecting vital signs of a patient supported on the patient support apparatus, wherein the sensor simultaneously detects a first vital sign and a second vital sign;
3. The detection and notification system of claim 1, wherein the detection notification system includes a plurality of sensors simultaneously detecting a vital sign of the patient.
2. The detection and notification system of claim 1, wherein the detection notification system includes a plurality of sensors simultaneously detecting one of the first and second vital signs of the patient.
4. The detection and notification system of claim 3, wherein the plurality of sensors each detects both a first vital sign and a second vital sign.
3. The detection and notification system of claim 2, wherein the plurality of sensors each detects both the first vital sign and the second vital sign.
5. The detection and notification system of claim 4, wherein the controller is operable to receive a signal from the patient support apparatus indicative of the position of a patient supported on the patient support apparatus, the controller operable to utilize the position of the patient to determine whether to disregard the vital sign information from one of the plurality of sensors.
4. The detection and notification system of claim 3, wherein the controller is operable to receive a position signal from the patient support apparatus indicative of a position of the patient supported on the patient support apparatus, the controller operable to utilize the position of the patient to determine whether to disregard the position signal indicative of the first vital sign and the second vital sign from one of the plurality of sensors.
6. The detection and notification system of claim 5, wherein the controller is operable to prompt a user to suspend the operation of the notification system based on the position of the patient.
5. The detection and notification system of claim 4, wherein the controller is operable to prompt the user to suspend an operation of the detection notification system based on the position of the patient.
7. The detection notification system of claim 1, wherein the controller is operable to receive a signal from the patient support apparatus indicative of the position of a patient supported on the patient support apparatus, and further operable to prompt the user to suspend operation of the notification system based on the position of the patient.
6. The detection notification system of claim 1, wherein the controller is operable to receive a first position signal from the patient support apparatus indicative of a first position of the patient supported on the patient support apparatus, and further operable to prompt the user to suspend operation of the detection notification system based on the first position of the patient.
8. The detection and notification system of claim 7, wherein the controller is operable to receive signals indicative of the position of components of the patient support apparatus and to determine the acceptable range of the vital sign based, at least in part, on the position of at least one of the components of the patient support apparatus.
7. The detection and notification system of claim 6, wherein the controller is operable to receive signals indicative of a second position of components of the patient support apparatus and to determine the acceptable range of the first vital sign and the second vital sign based, at least in part, on the second position of at least one of the components of the patient support apparatus.
9. The detection and notification system of claim 8, wherein the controller is operable to communicate with an electronic medical record system to receive information from the electronic medical record system indicative of a medical history of a patient supported on the patient support apparatus and to determine the acceptable range of the vital sign based, at least in part, on the patient’s medical history.
8. The detection and notification system of claim 7, wherein the controller is operable to communicate with an electronic medical record system to receive information from the electronic medical record system indicative of a medical history of the patient supported on the patient support apparatus and to determine the acceptable range of the first vital sign and the second vital sign based, at least in part, on the patient's medical history.
10. The detection and notification system of claim 9, wherein the controller is operable to utilize the medical history of the patient to perform an algorithm that analyzes the vital sign to determine that the patient is likely to experience an adverse event and to provide a notification discernible by a user that the likelihood of the adverse event has reached a threshold.
9. The detection and notification system of claim 8, wherein the controller is operable to utilize the medical history of the patient supported on the patient support apparatus to perform an algorithm that analyzes the first vital sign and the second vital sign to determine that the patient is to experience an adverse event and to provide a notification discernible by the user that the adverse event has reached a threshold.
11. A patient support apparatus comprising at least one sensor, the at least one sensor operable to provide a signal indicative of a vital sign of a patient supported on the patient support apparatus, and a notification system coupled to the sensor, the notification system operable to process signals from the sensor which provide an indication of a vital sign to determine a vital sign, compare the vital sign to a predefined acceptable limit, and, if the vital sign deviates from the established acceptable limit, provide a visual indication of the deviation by illuminating a first iconic representation of vital signs in a first manner, if the status of the particular component does not deviate from the established acceptable operating condition for that component, illuminating the first iconic representation in a second manner.
12. A patient support apparatus comprising: at least one sensor supported on an upper surface of a deck of the patient support apparatus by a plurality of pegs positioned in holes formed in the upper surface of the deck, the pegs maintaining a gap between the upper surface of the deck and the at least one sensor to isolate the at least sensor from mechanical vibrations in the patient support apparatus and able to simultaneously detect a first vital sign and a second vital sign, the at least one sensor operable to provide signals indicative of the first vital sign and the second vital sign of a patient supported on the patient support apparatus, and a notification system coupled to the at least sensor, the notification system operable to process the signals from the at least sensor which provide an indication of the first and second vital signs to determine the first and second vital signs, compare of the first vital sign and the second vital sign to a predefined acceptable limit of the first vital sign and the second vital sign and, if a deviation of either of the first and second vital signs from the predefined acceptable limit, provide a visual indication of the deviation by illuminating a first iconic representation of the first and second vital signs in a first manner, and if each of the first and second vital signs does not deviate from the predefined acceptable limit, illuminating the first iconic representation in a second manner.
12. — The patient support apparatus of claim 11, wherein the notification system is operable to project the first iconic representation to a surface spaced apart from the patient support apparatus.
13. The patient support apparatus of claim 12, wherein the notification system is operable to project the first iconic representation to a surface spaced apart from the patient support apparatus.
13. The patient support apparatus of claim 12, wherein the first iconic representation is simultaneously illuminated on a surface of the patient support apparatus and projected onto the surface spaced apart from the patient support apparatus.
14. The patient support apparatus of claim 13, wherein the first iconic representation is simultaneously illuminated on a first surface of the patient support apparatus and projected onto the surface spaced apart from the patient support apparatus.
14. The patient support apparatus of claim 13, wherein the first iconic representation is projected to the surface spaced apart from the patient support apparatus by a projector located on the patient support apparatus.
15. The patient support apparatus of claim 14, wherein the first iconic representation is projected to the surface spaced apart from the patient support apparatus by a projector located on the patient support apparatus.
15. The patient support apparatus of claim 14, wherein illuminating the first iconic representation in a first manner comprises illuminating the first iconic representation in a first color and illuminating the first iconic representation in a second manner comprises illuminating the first iconic representation in a second color.
16. The patient support apparatus of claim 15, wherein said illuminating the first iconic representation in the first manner comprises illuminating the first iconic representation in a first color and illuminating the first iconic representation in the second manner comprises illuminating the first iconic representation in a second color.
16. The patient support apparatus of claim 15, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a first color and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the first color.
17. The patient support apparatus of claim 16, wherein said providing the visual indication of the deviation includes simultaneously illuminating the first iconic representation on the first surface of the patient support apparatus in the first color and projecting the first iconic representation on the surface spaced apart from the patient support apparatus in the first color.
17. The patient support apparatus of claim 16, wherein providing the visual indication of the lack of a deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a second color and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the second color.
18. The patient support apparatus of claim 17, wherein said providing the visual indication of a lack of the deviation includes simultaneously illuminating the first iconic representation on the first surface of the patient support apparatus in the second color and projecting the first iconic representation on the surface spaced apart from the patient support apparatus in the second color.
18. The patient support apparatus of claim 11, wherein providing the visual indication of the deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a first color and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the first color.
19. The patient support apparatus of claim 12, wherein said providing the visual indication of the deviation includes simultaneously illuminating the first iconic representation on a first surface of the patient support apparatus in a first color and projecting the first iconic representation on a surface spaced apart from the patient support apparatus in the first color.
19. The patient support apparatus of claim 18, wherein providing the visual indication of the lack of a deviation includes simultaneously illuminating a first iconic representation of the component on a surface of the patient support apparatus in a second color and projecting the first iconic representation of the component on the surface spaced apart from the patient support apparatus in the second color.
20. The patient support apparatus of claim 19, wherein said providing the visual indication of a lack of the deviation includes simultaneously illuminating the first iconic representation on the first surface of the patient support apparatus in a second color and projecting the first iconic representation on the surface spaced apart from the patient support apparatus in the second color.
20. The patient support apparatus of claim 19, wherein the surface spaced apart from the patient support apparatus is the surface of a floor, the first iconic representation being projected to a position that is not directly below any portion of the patient support apparatus.
21. The patient support apparatus of claim 20, wherein the surface spaced apart from the patient support apparatus is the surface of a floor, the first iconic representation being projected to a position that is not directly below any portion of the patient support apparatus.




Conclusion
Patent US11071666B2 to Emmons discloses a sleep apparatus, such as a mattress, comprises a head support surface sized to support a person's head, and a torso support surface sized to support a person's torso. The head support surface is generally laterally sloped moving from a first side toward a second side of the mattress, and the torso support surface is generally laterally sloped moving from the first side toward the second side. In some embodiments, the lateral slope of the head support surface is at least about 15°, the lateral slope of the head support surface is greater than the lateral slope of the torso support surface, and/or, the sleep apparatus slopes in the longitudinal direction as well.
US2020/0297955A1 to Shouldice discloses Systems and methods assist with managing a chronic disease of a user such as a chronic respiratory or cardiac disease. The system may include a physiological monitor adapted to be carried by the user and operative to sense a physiological parameter of the user. The system may include a management device operatively coupled with the physiological monitor to receive the sensed physiological parameter of the user. The management device, such as with an included processor, may be configured to analyze the physiological and/or environmental parameters to detect a trigger pattern of the parameters, the trigger pattern indicative of a probable event of exacerbation of the chronic respiratory and/or cardiac condition. The management device may then generate automated responses based on the trigger pattern such as by providing instructions for activities and/or treatment for the chronic condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685